SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 14, 2011 MERIDIAN BIOSCIENCE, INC. (Exact name of registrant as specified in its charter) Ohio 0-14902 31-0888197 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3471 River Hills Drive, Cincinnati, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(513) 271-3700 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On September 14, 2011, Meridian Bioscience, Inc. (the “Company”) announced plans to consolidate its Life Science operating segment’s Saco, Maine operations into its Memphis, Tennessee facility.This consolidation is designed to reduce the cost structure of the business by an estimated $1 million per year. The process of consolidating the plants will commence immediately and is expected to be completed during the second quarter of fiscal 2012.In connection with the plant consolidation, management expects to record reorganization charges ranging from $0.01 to $0.02 per diluted share in the fourth quarter of fiscal 2011 and $0.01 to $0.02 per diluted share in fiscal 2012, neither of which were contemplated in August 25, 2011 guidance comments. The charges recorded during fiscal 2012 are expected to correspond to the timing of the physical transfer during the first and second quarters. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MERIDIAN BIOSCIENCE, INC. Date: September 16, 2011 By: /s/Melissa A. Lueke Melissa A. Lueke Executive Vice President and Chief Financial Officer (Principal Accounting Officer)
